Deemer, J.
From the agreed statement of facts upon which the case was> tried in the district court, we find that appellees sold no liquors in the county of Linn in the year 1895, prior to the month of April. They commenced to sell on the first clay of that month, and continued in business down to' the time of the trial in the district court. On this record the trial court held that the year referred to in the Acts of the Twenty-fifth General Assembly, chapter 62, relating to sales of intoxicating liquor, commenced, in so far as these appellees are concerned, on the first day of April, and that they were entitled to a rebate of one hundred -and fifty dollars. It i© from this order that the appeal is taken,

*295
1

*2962 *295In the ease of David v. Hardin County, 104 Iowa, 204, we held that the word “year,” as used in the -acts of the general assemjbly under consideration, meant “'calendar year,” and that, when the assessment was made at other than the regular September meeting of the board, it should be pro rata of the annual levy “dependent upon the time of the assessment.” This case not only involves a determination of what is meant by the word “year,” but also a construction of sections 7 and 17 of chapter 62, Acts Twenty-fifth General Assembly. We have set out the substance of these sections in the opinion just referred to, and need not repeat them here. With reference to section 17, it heed only be said that it relates to the time of payment of the tax, and to what it is necessary to do in order that such payment may constitute a bar to proceedings for violation of the general statutes prohibiting the traffic in intoxicating liquors. We may also observe that the case of Clark v. Riddle, 101 Iowa, 270, wherein we held that section 17 did not apply to cities acting under special charters; and the act passed at the recent special session of the legislature, and known .as chapter 7, Acts Twenty-sixth General Assembly (Ex. Sess.), which undertook to legalize all sales made in cities acting under special charters, and all proceedings with reference thereto, have no. bearing upon the question now before us. The whole matter is solved by a construction of section 7, which says., in effect, that, if it should be found on appeal that sales of intoxicating liquor had not continued for more than six months in the year for which the taxes were assessed,' then the total tax for the year may be reduced pro rata. It is conceded that appellees sold liquor for more than six months of the year 1895. There can, therefore, he no remission under section 7. Claim is made, however, that section 9 applies, and that appellees should pay no more than four hundred and fifty dollars. It is manifest, however, *296that the latter part of this section, being the part upon which appellees rely, has no application to this case, for the reason' that it has reference to levies made at other than the September meeting. We are of opinion that the year referred to in this so-called “Mulct Law” is the calendar year; that appellees are no.t entitled to the rebate claimed, for the reason that they had.' continued their sales for more than, six months of the year for which the taxes, were'assessed; and that the latter part of section, 9 has no application, for the reason that the taxes were levied at the regular' September meeting olf the board. — Reversed.